In an action to recover damages for personal injuries, the defendants Rivka Feizovits and Alisa Feizovits appeal from so much of an order of the Supreme Court, Kings County (Partnow, J.), dated January 14, 2014, as, in effect, granted that branch of their motion which was pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against them for lack of personal jurisdiction only to the extent of giving the plaintiff an additional 120 days to re-serve them with the summons and complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in giving the plaintiff an additional 120 days to re-serve the defendants Rivka Feizovits and Alisa Feizovits with the summons and complaint. Dillon,
J.P., Austin, Maltese and Barros, JJ., concur.